oC Co NSN WD TO FF WY NY

NN NO KN KH DY DN DD RO me Re RPE El ESE ll
I OW UA F&F HO NY | CO OBO DB I WB A FF WwW NY | &

28

MCCORMICK, BARSTOW,
SHEPPARD, WAYTE &

CARRUTH LLP

7647 NORTH FRESNO STREET

FRESNO. CA 93720

 

 

Case 1:19-cv-00175-LJO-EPG Document9 Filed 02/08/19 Page 1 of 2

McCormick, Barstow, Sheppard,
Wayte & Carruth LLP

Gregory S. Mason, #148997
7647 North Fresno Street
Fresno, California 93720
Telephone: (559) 433-1300
Facsimile: (559) 433-2300
Attorneys for Defendant COSTCO
WHOLESALE CORPORATION
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
CATALINA TORRES HERRERA, Case No. 1:19-at-00097
Plaintiff,
COSTCO WHOLESALE
Vv. CORPORATION’S RULE 7.1
CORPORATE DISCLOSURE
COSTCO WHOLESALE CORPORATION, STATEMENT
Defendants.

 

 

DISCLOSURE OF CORPORATION INTEREST CERTIFICATE

Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, notice is hereby given by counsel
of record for Defendant, COSTCO WHOLESALE CORPORATION, that the following corporate

interests are disclosed:

1. The parent company of COSTCO WHOLESALE CORPORATION: None
2. Any publicly held corporation that owns ten percent (10%) or more of COSTCO
WHOLESALE CORPORATION: None.

 

COSTCO WHOLESALE CORPORATION'S RULE 7.1 CORPORATE DISCLOSURE STATEMENT

 
. WY

oOo a NHN HD WN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

McCormick, BARSTOW,
SHEPPARD, WAYTE &

CARRUTH LLP

7647 NORTH FRESNO STREET

FRESNO, CA 93720

 

 

Case 1:19-cv-00175-LJO-EPG Document9 Filed 02/08/19 Page 2 of 2

Dated: February 8, 2019 McCORMICK, BARSTOW, SHEPPARD,
WAYTE & CARRUTH LLP
By: /s/Gregory S. Mason

 

Gregory S. Mason
Attorneys for Defendant COSTCO WHOLESALE
CORPORATION

2
COSTCO WHOLESALE CORPORATION’S RULE 7.1 CORPORATE DISCLOSURE STATEMENT

 
